DETAILED ACTION
This is in response to PTAB decision dated 5/12/22.  Claims 1-4 and 6-24 have been examined.  Claim 5 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claims 1, 11, and 20 teach, among other things, … the signal forwarding scheme instruction indicating a selected signal forwarding scheme selected from a plurality of signal forwarding schemes comprising a first signal forwarding scheme having a first decoding level and a second signal forwarding scheme having a second decoding level greater than the first decoding level …apply, in response to the signal forwarding scheme instruction indicating the first signal forwarding scheme, the first signal forwarding scheme to the received signal to generate the forwarded signal, and … apply, in response to the signal forwarding scheme instruction indicating the second signal forwarding scheme, the second siqnal forwardinq scheme to the received siqnal to qenerate the forwarded signal.
Independent claims 1, 11, and 20 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record and PTAB decision dated 5/12/22.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-4 and 6-24 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468